UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post Effective Amendment No. 1 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Chatching, Inc. (Name of Issuer in its Charter) Florida 45-2655248 (State or other jurisdiction of incorporation or organization) (Primary standard industrial classification code number) (I.R.S. employer identification number) 1061 E. INDIANTOWN RD. #400 JUPITER FL 33477 561-316-3867 (Address, including zip code, and telephone number, including area code, of principal executive offices and principal place of business) HACKNEY, ROBERT C 1061 E. INDIANTOWN RD., #400 JUPITER FL 33477 Telephone: 561-316-3867 (Name, address, and telephone number of agent for service) SEC File No.333-176962 Approximate date of commencement of proposed sale to the public: Promptly after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box.o Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Calculation of Registration Fee Title Of Securities To be Registered Amount to be Registered Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price (1) Amount of Registration Fee (1) Points Awarded under Plan $ $ $ Common Stock,(1) $ $ $ Par value $0.0001 Per share TOTAL $ (1) Estimated pursuant to Rule 457 (i)under the Securities Act of 1933 solely for the purpose of computing the amount of the registration fee. The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. 2 Preliminary Prospectus - Subject To Completion DatedJanuary 31, 2014 Chatching, Inc. Up to a Maximum of 100,000,000,000,000 Points Up to a Maximum of 400,000,000 Shares of Common Stock at We are offering to issue to Qualified Members under our Qualified Member Benefit Plan (the “Plan”) up to 100,000,000,000,000 Points convertible into up to 400,000,000 shares of Common Stock of the Company. The Points are not being issued to persons other than Qualified Members. The Qualified Members may only acquire the Points for services as set forth in the Plan. The Points are convertible into shares of Common Stock of the Company for no additional consideration other than the Points as specified in the Plan. As of the date of this Prospectus, we have not transferred ownership of or become legally obligated to issue any of the securities which are subject of this registration statement. This isa self-underwritten offering only to Qualified Members who sign a written Qualified Member Agreement with the Company. The offering will commence promptly after the effective date of this Registration Statement and close no later than the last date Shares may be issued under the plan, or approximately March 31, 2018. We will pay all expenses incurred in this offering. There is no minimum amount of Points or Shares that we must issue in our direct offering. As the Points and Shares are not being sold for cash, no cash proceeds will be received. Thus, we have not established an escrow or any similar account. We are offering the Points and Shares without any underwriting discounts or commissions. This is our initial public offering and no public market currently exists for Points or shares of our common stock. We intend for our Points and common stock to be “offered and sold” to Qualified Members by our officers and Directors and only through the procedure as more fully described under “Plan of Distribution” herein. Neither such persons nor any other persons, including but not limited to Qualified Members, will be paid any commissions or other compensation for any offers or sales of the Points or the Shares. Our common stock is presently not traded on any public market or securities exchange, and we have not applied for listing or quotation on any public market. As required on the Cover Page by the state of Ohio: FOR OHIO RESIDENTS:Issuer is insolvent and our auditor has expressed substantial doubt about the Issuer’s ability to continue as a going concern. We are an “emerging growth company” as defined in the Jumpstart Our Business Startups Act of 2012 (“JOBS Act”), and will therefore be subject to reduced public company reporting requirements. As required on the Cover Page by the state of New Jersey: FOR NEW JERSEY RESIDENTS:“There is no established public trading market for our securities and a regular trading market may not develop, or if developed, may not be sustained. A shareholder in all likelihood, therefore, will not be able to resell his or her securities should he or she desire to do so when eligible for public resales. As required on the Cover Page by the state of Arizona: FOR ARIZONA RESIDENTS: THIS IS NEITHER AN OFFER TO SELL NOR A SOLICITATION OF AN OFFER TO BUY THE SECURITIES DESCRIBED HEREIN. THE OFFERING IS MADE ONLY BY THE PROSPECTUS. THE SECURITIES OFFERED IN THIS PROSPECTUS INVOLVE A HIGH DEGREE OF RISK. YOU SHOULD CAREFULLY CONSIDER THE FACTORS DESCRIBED UNDER THE HEADING "RISK FACTORS" BEGINNING ON . NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is, 2014 3 TABLE OF CONTENTS PROSPECTUS SUMMARY 5 RISK FACTORS 9 USE OF PROCEEDS 17 DETERMINATION OFFERING PRICE 17 DILUTION 17 BUSINESS 17 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 26 DESCRIPTION OF PROPERTY 30 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 30 DIRECTORS AND EXECUTIVE OFFICERS 31 EXECUTIVE COMPENSATION 32 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 32 LEGAL PROCEEDINGS 32 MARKET PRICE OF AND DIVIDENDS ON THE REGISTRANTS’ COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 33 DESCRIPTION OF SECURITIES 34 PLAN OF DISTRIBUTION 35 INTEREST OF NAMED EXPERTS 39 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES LIABILITIES 39 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 39 FINANCIAL STATEMENTS 40 4 PROSPECTUS SUMMARY The following summary highlights selected material information contained in this prospectus. This summary does not contain all the information you should consider before investing in the securities. Before making an investment decision, you should read the entire prospectus carefully, including the "Risk Factors" section, the financial statements, and the notes to the financial statements. Organization We were incorporated as Social Network Marketing, Inc. on January 19, 2011 under the laws of the State of Florida. On June 30, 2011, we authorized an 8 share for 10 share reverse stock split. All share numbers in this Report have been adjusted to effect this stock split. On July 5, 2011, we amended our Articles of Incorporation to change our name to Chatching Inc. Our principal executive offices are located at 1061 E. Indiantown Rd. #400 Jupiter FL 33477, and our telephone number is 561-316-3867. We maintain a website at www.chatching.com. Business We operate a social networking website, ChatChing.com. We have currently completedinitial development of the site and it is open to the public. Since our inception, we have spent over 20,000 man-hours to develop our website and have taken the following significant operational activities in furtherance of our business plan as described in “Business” below. The current status of our site is as follows: ● The following functions have been tested and found fully-functional on our development site: Registration of members and basic social networking actions that include creation of profile, inviting of friends, sharing of comments, sharing of photos, sharing of video links, on site chat, video chat and communication between members, as well as the incentive points system to support the offering. These functions are available for the launch of the web site. ● We continue development of more advanced features. These features include facial recognition, advanced member relationships, special profile pages, advanced privacy settings and member interest groups, integrated content with other social networking sites and dynamic updating of point counters. We anticipate that these functions will be available in the coming weeks and months, although because they are still under development there is no assurance as to when, if ever, they will actually become available: ● Additionally We have developed an iOS® application to interface with ChatChing and are in beta testing. We anticipate launching this application in the second calendar quarter of 2014. This is an iPhone/iPad application which will provide access to ChatChing content from apple mobile devices. Our website is designed for use by individuals from all socio-economic and demographic backgrounds. We plan to generate revenues from contracts for advertisements to appear on ChatChing.com. As of the date of this Registration Statement, we have 68 Qualified Members. As of December 31, 2013, we had $6,025.33 in our bank account. As further described in “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” below, we estimate our capital requirements for the next 12 months to be approximately $725,000. To date, we have funded all our development and operating costs with loans from Management and loans and related stock sales and options from two affiliated shareholders, all as further described in “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Liquidity and Capital Resources,” below. 5 We are currently in negotiations to secure these required funds thru the sales of additional equity. While we anticipate reaching positive cash flow in the next 12 months, should we not reach positive cash flow as planned, we would need to secure additional funds from a future offering of our stock or other financing sources. However, these offerings may not occur, or if it occurs, may not raise the required funding. We have no contracts, agreements or commitments for any other financing. Further, it is likely that any future financing efforts may be hindered as a result of our plans to issue a large number of shares to Qualified Members in exchange for non-cash consideration as described above in “Business.” If we fail to meet on-going SEC reporting requirements, we will be unable to use or continue to use our registration statement to issue points and stock under our Qualified Member Stock Agreement. Our independent auditor’s report expresses substantial doubt about our ability to continue as a going concern. We do not have any plans or specific agreements for new sources of funding or any planned material acquisitions. Emerging Growth Company We are an emerging growth company under the JOBS Act. We shall continue to be deemed an emerging growth company until the earliest of: (a) The last day of the fiscal year of the issuer during which it had total annual gross revenues of $1,000,000,000 (as such amount is indexed for inflation every 5 years by the Commission to reflect the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics, setting the threshold to the nearest 1,000,000) or more; (b) The last day of the fiscal year of the issuer following the fifth anniversary of the date of the first sale of common equity securities of the issuer pursuant to an effective IPO registration statement; (c) The date on which such issuer has, during the previous 3-year period, issued more than $1,000,000,000 in non-convertible debt; or (d) The date on which such issuer is deemed to be a ‘large accelerated filer’, as defined in section 240.12b-2 of title 17, Code of Federal Regulations, or any successor thereto.’. As an emerging growth company we are exempt from Section 404(b) of Sarbanes Oxley. Section 404(a) requires Issuers to publish information in their annual reports concerning the scope and adequacy of the internal control structure and procedures for financial reporting. This statement shall also assess the effectiveness of such internal controls and procedures. Section 404(b) requires that the registered accounting firm shall, in the same report, attest to and report on the assessment on the effectiveness of the internal control structure and procedures for financial reporting. As an emerging growth company we are also exempt from Section 14A (a) and (b) of the Securities Exchange Act of 1934 which require the shareholder approval of executive compensation and golden parachutes. These exemptions are also available to us as a Smaller Reporting Company. Even if we are no longer an emerging growth company under the JOBS Act, we are permitted to use the scaled disclosure requirements for executive compensation and are not required to have an attestation of our internal controls over financial reporting as a smaller reporting company. We have elected to use the extended transition period for complying with new or revised accounting standards under Section 102(b)(2) of the Jobs Act, that allows us to delay the adoption of new or revised accounting standards that have different effective dates for public and private companies until those standards apply to private companies. As a result of this election, our financial statements may not be comparable to companies that comply with public company effective dates. 6 Our Direct Public Offering We are offering to issue to Qualified Members under our Qualified Member Benefit Plan (the “Plan”) up to 100,000,000,000,000 Points convertible into up to 400,000,000 shares of Common Stock of the Company. The Points are not being issued to persons other than Qualified Members. The Qualified Members may only acquire the Points for services as set forth in the Plan. The Points are convertible into shares of Common Stock of the Company for no additional consideration other than the Points as specified in the Plan. This isa self-underwritten offeringonly to Qualified Members who sign a written Qualified Member Agreement with the Company. The offering will commence promptly after the effective date of this Registration Statement and close no later than the last date Shares may be issued under the plan, or approximately March 31, 2018. We will pay all expenses incurred in this offering. There is no minimum amount of Points or Shares that we must issue in our direct offering. As the Points and Shares are not being sold for cash, no cash proceeds will be received. Thus, we have not established an escrow or any similar account. We are offering the Points and Shares without any underwriting discounts or commissions. This is our initial public offering and no public market currently exists for Points or shares of our common stock. We intend for our Points and common stock to be “offered and sold” to Qualified Members by our officers and Directors and only through the procedure specified on our website. Neither such persons nor any other persons, including but not limited to Qualified Members, will be paid any commissions or other compensation for any offers or sales of the Points or the Shares. Our common stock is presently not traded on any public market or securities exchange, and we have not applied for listing or quotation on any public market. Total Points we have issued or are obligated to issue as of the date of this registration statement 0 Points being offered by us Total shares of common stock outstanding prior to the offering 325,000,000 shares Shares of common stock being offered by us 400,000,000 shares Total shares of common stock outstanding after the offering 725,000,000 shares Gross proceeds: None. The Points and Shares are issued solely for services, not cash. Use of Proceeds None. The Points and Shares are issued solely for services, not cash. Risk Factors There are substantial risk factors involved in acquiring Points in the Plan and Shares in our Company. For a discussion of certain factors you should consider before acquiring Points or Shares of our common stock, see the section entitled "Risk Factors." 7 Selected Summary Financial Data This table summarizes our operating and balance sheet data as of the periods indicated. You should read this summary financial data in conjunction with the "Plan of Operations" and our audited financial statements and notes thereto included elsewhere in this prospectus. Balance Sheet September 30, September 30, Cash $
